Citation Nr: 1819411	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-33 617	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hammertoes. 

2.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1995 to July 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2018 a videoconference hearing was held before the undersigned; a transcript is in the record.

The issue of service connection for fibromyalgia is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDING OF FACT

On the record at the January 2018 videoconference hearing, prior to the promulgation of a decision in the matter, the Veteran's representative withdrew her appeal seeking service connection for bilateral hammertoes; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim of service connection for bilateral hammertoes; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§   20.202, 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination on the matter on appeal.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

On the record at the January 2018 videoconference hearing before the undersigned, the Veteran, via her representative, withdrew her appeal seeking service connection for bilateral hammertoes.  Accordingly, there is no allegation of error of fact or law remaining for the Board to consider in these matters, and the Board no longer has jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking service connection for bilateral hammertoes is dismissed.


REMAND

At a January 2018 videoconference hearing the Veteran's representative raised an alternate (secondary service connection) theory of entitlement on her behalf (i.e. that her fibromyalgia was caused and/or aggravated by her service-connected PTSD).  That theory has not yet been considered by the AOJ (or addressed in any medical opinion in the record).  

The Veteran testified that in January 2018 a private physician had attributed her fibromyalgia to stress and anxiety caused by her service-connected PTSD.  As such opinion (if documented in treatment records, and accurately reported) would be probative evidence in support of her claim, it must be sought.  

As the record does not include a medical opinion that adequately addresses the secondary service connection theory of entitlement raised, development for such an opinion is also necessary.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all updated (i.e. any not already in the record) records of VA evaluations and treatment the Veteran has received for fibromyalgia and psychiatric disability.  

The AOJ should also ask her to identify all providers of private evaluations and treatment she has received for fibromyalgia and psychiatric disability (records of which are not already associated with her record) and to provide authorizations for VA to obtain complete clinical records of the private evaluations and treatment from all providers identified.  

The AOJ should secure for the record complete clinical records from all providers identified.  If she provides authorization for records from a provider, but the provider does not respond to the AOJ's request for the records, she should be so advised, and further advised that ultimately it is her responsibility to ensure that private medical records are received.

2.  The AOJ should then forward the Veteran's record to an appropriate physician for review and a medical advisory opinion regarding the likely etiology of her fibromyalgia.  Based on review of the record (to include this remand, and all additional records received pursuant to the development sought above), the consulting provider should offer an opinion that responds to the following:

Please identify the likely etiology for the Veteran's fibromyalgia.  Specifically, is it at least as likely as not (a 50% or better probability) that it:
(a)  is related directly to the Veteran's service (was incurred therein)?
or 
(b)  was caused or aggravated [the opinion MUST address aggravation] by her service connected PTSD?

The examiner must include rationale with all opinions.  If the opinion is to the effect that the disability was not incurred in service or caused or aggravated by the service-connected PTSD, please identify the etiology considered more likely, and explain why that is so.  If records received pursuant to the request above include a medical professional's opinion that the Veteran's fibromyalgia was caused or aggravated by her PTSD, the rationale must include some discussion of any rationale provided by the opining medical professional.

3.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


